           Case 2:20-cr-00182-APG-EJY Document 34 Filed 03/17/21 Page 1 of 2



 1
                                                                    Mar 17, 2021
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-182-APG-EJY

 9                  Plaintiff,                      Final Order of Forfeiture

10         v.

11 DAVID ANDRE WEAVER,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by David Andre Weaver to

16 the criminal offense, forfeiting the property set forth in the Plea Agreement and the

17 Forfeiture Allegation of the Criminal Information and shown by the United States to have

18 the requisite nexus to the offense to which David Andre Weaver pleded guilty. Criminal

19 Information, ECF No. 20; Plea Agreement, ECF No. 22; Arraignment and Plea, ECF No.

20 23; Preliminary Order of Forfeiture, ECF No. 24.

21         This Court finds that on the government’s motion, the Court may at any time enter
22 an order of forfeiture or amend an existing order of forfeiture to include subsequently

23 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

24 32.2(b)(2)(C).

25         The government served every person reasonably identified as a potential claimant in
26 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

27 Rule G(4)(a)(i)(A).

28 / / /
            Case 2:20-cr-00182-APG-EJY Document 34 Filed 03/17/21 Page 2 of 2



 1          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 2   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 3   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 4   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 5   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

 6   according to law:

 7          1.   a Taurus model G2C 9mm semi-automatic handgun, bearing serial number

 8               TLO70317, with a thirty (30) round magazine; and

 9          2.   any and all ammunition

10   (all of which constitutes property).

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

12   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

13   deposit, as well as any income derived as a result of the government’s management of any

14   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

15   disposed of according to law.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

17   copies of this Order to all counsel of record.

18                  March 17
            DATED _____________________, 2021.

19

20

21                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                      2
